Title: From James Madison to James M. Hite, 23 April 1825
From: Madison, James
To: Hite, James M.


        
          Dear James
          Montpr. Apl. 23. 1825
        
        Your letter of the 5th. having made a circuit, thro’ Montpellier in Hanover County, has but just come to hand. If the grazing of Cattle has ceased to be profitable, it is well to look out for a substitute; but how far the raising of sheep will answer the purpose, depends on so many circumstances, some of them contingences, that I feel myself little competent to give advice on the subject. To decide aright on the general question it is necessary to take into view also the prospect for grain crops, which enters more or less into the comparative estimates; and here again so much depends, on the visitations of the fly, at home, and the regulations of other Countries, particularly G.B. that there is much uncertainty in the best calculations. In this quarter, the crops of wheat for a number of years, have been reduced one half by the insect, and are at this moment under its severe depredation. I have been myself one of the greatest sufferers from that cause and from other causes, a deeply one in my Tobo. Crops. Had I counted enough on these failures, I might have turned my attention more to the object which is attracting yours, particularly the Merino part of the flock: As it has happened, I have not done more keep that part, up to about forty or fifty; and have reduced the other parts to a mere supply of mutton & wool for household use.
        If you wish a Merino Ram, I can easily furnish you, and will have an eye to it when the Weddering operation takes place, but I am sorry to say the lambs of this season appear to be less thrifty than usual. The best selection however will be made; and I believe I can answer for the purity of the blood. From the weight & quality together of the fleece of your Bakewell Vir gregis, he must be a valuable acquisition; and if in obtaining a Merino from hence, one of his offsprings can be conveniently conveyed hither, I shall be glad of the chance for improving the mixed breeds I now have.
        
        The establishment of a Woolen factory in your neighborhood may be useful to you. I can not expect to profit by it; having no wool to spare but the Merino, which is now carded by a Machine within reach, and for which, unwashed, I have of late got half a dollar a pound; as much I presume as your factory will give.
        You speak of a Snow with you, on the 2d. inst: four inches deep. Here it was on the same day 7 or 8 inches, and in Albemarle, still deep⟨er.⟩
        It gives me very sincere pleasure to learn that your father’s health has improved. I hope the improvement will keep pace with the diminution of the medicine in which he has indulged to such an extent. Assure him that I retain for him all my regard & good wishes.
        Your Aunt & myself are very sensible of your kindness in the invitation you give us: but I find that I am past the period that wd. authorize promises in such cases: especially as I begin to feel that Rheumatism is forming an alliance with time agst. me. As you & your partner are both exempt from s⟨uch⟩ ⟨obs⟩tacles, we must look to you for the opportunity of social interviews. Yr. Grandmother notwithstanding her great ag⟨e⟩ […] a considerable portion of he⟨a⟩lth & unites with us in affecte regards to Mrs. H. & yrself.
      